Exhibit Altair Nanotechnologies Reports Third Quarter 2009 Financial Results RENO, Nev. – November 5, 2009 – Altair Nanotechnologies, Inc. (Altairnano) (Nasdaq: ALTI), a provider of energy storage systems for clean, efficient power and energy management, today reported financial results for the third quarter ended September 30, 2009. For the quarter ended September 30, 2009, the Company reported revenues of $1.7 million, down from $1.8 million for the same period in 2008.The net loss was $3.3 million, or three cents per share, compared to a net loss of $9.1 million, or 11 cents per share, for the third quarter of 2008. The basic and diluted weighted average shares outstanding for the quarter were 105.1 million, compared to 84.6 million reported in the third quarter of 2008. Operating expenses of $5.9 million for the third quarter of 2009 were $5.2 million less than the operating expenses of $11.1 million for the third quarter of 2008.The third quarter of 2008 contained the one-time settlement expense of $3.6 million with Al Yousuf LLC.and higher research and development costs associated with the number of grants being worked on in 2008 compared to 2009.Additionally, we had reduced spending associated with the former Life Sciences and Performance Materials groups in 2009 than we did in 2008. The
